Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1 and 12 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2020 has been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: As currently claimed the subject matter of claims 10 and 20 do not appear to be in the disclosure. The combination of claim 1 +10 and 12 + 20 calls for adding images to the dataset and generating a new dataset comprising only the synthesized images. The originally filed disclosure appears to only describe only one or the other being created, not both.
Drawings
The drawings are objected to because the boxes (e.g., 210, 220, 240, etc) in fig. 2 should be labeled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “labeling at least one image of the plurality of images to identify a given intensity for a given AU expressed in the at least one image.” However, claim 1 from which claim 3 depends, recites “a plurality of labeled images” and “a number of new images”. Claims 1 and 3 do not appear to set forth a plurality of images and it is unclear as to if the plurality of images fits within the existing claim 1 – as the plurality of labeled images are already labeled and the new images are synthesized within a given category of intensity. Furthermore, it is unclear as to how labeling an image would identify a given intensity for a given AU expressed in the at least one image, as it would appear that the labeling is the result of classifying a given AU as being expressed in the at least one image. The examiner respectfully requests the applicant clarify the scope of the aforementioned claimed limitation. 
Claim 14 recites a substantially similar limitation as to that of claim 3 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 3.
Claim 4 recites “wherein synthesizing the number of new images comprises randomly selecting an input image including only AUs outside of the target AU combination, at least one of the new images based upon the randomly selected input image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of synthesizing a number of new images comprising randomly selecting an input image including only AUs outside of the target AU combination. Is the randomly selected image only include AUs outside of the combination itself or the AUs that make the up the combination. Support for the limitation appears to come from paragraph 22 which recites the pre-processing 220 may include identifying one or more of the images in the dataset 210 as candidates for potential input images for the image synthesis 250…In some embodiments, the identification of the input images may include randomly selecting an image that is not depicting the target AU or an AU with in the AU combination.” The examiner respectfully requests the applicant clarify the scope of the aforementioned limitation. 
Claim 15 recites a substantially similar limitation as to that of claim 4 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Claim 5 recites “wherein synthesizing the number of new images comprises generating a three-dimensional face shape from a two-dimensional image, at least one of the new images based upon the three-dimensional face shape.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure the scope of synthesizing the number of new images comprises generating a three-dimensional face shape from a two-dimensional image. How does the generated 3D face shape relate back to synthesized number the number of new images? And how do the 2D images that generate the 3D image relate back to the second category of intensity? While the originally filed disclosure has support for the limitation in paragraph 23, it does not appear to set forth how the generated 3D face shape relates back to the synthesized number of images or how the 2D images relate back to the second category of intensity for which they are being generated. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim 16 recites a substantially similar limitation as to that of claim 5 and is accordingly also rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walecki et al. (“Deep Structured Learning for Facial Action Unit Intensity Estimation,” 2017) in view of Shorten et al. (“A Survey on Image Data Augmentation for Deep Learning,” 2019) in further view of Li et al. (“Imbalanced Adversarial Learning for Weather Image Generation and Classification,” 2018).
Regarding claim 1, Walecki teaches a method comprising: obtaining a dataset including a target Action Unit (AU) combination and a plurality of labeled images of the target AU combination with at least a first category of intensity for each AU of the target AU combination and a second category of intensity for each AU of the target AU combination (FACS defines a unique set of 30+ atomic non-overlapping facial muscle actions named Action Units, with rules for scoring their intensity on a six-point scale, see page 5709, section 1. Introduction, paragraph 1. The AU intensities are highly imbalanced due to the highest intensity levels occurring rarely and varying considerably among subjects…dynamics of AUs also vary across contexts, see page 5709, section 1. Introduction, paragraph 3. We introduce an iterative balanced batch learning approach to deal with data imbalance during optimization of our deep structured CRF, see page 5713, section 3.3 Iterative Balanced Batch Learning. This imbalance is highly pronounced in the number of images per training subject, average number of examples per intensity level, as well as number of different label combinations, adversely affecting the learning…The main idea behind our IBB is to update each of set of parameters with batches that are most representative of the target structure and, more importantly, balanced for that structure…when optimizing CNN weights, we generate batches (bbn) that are balanced with respect to subjects in the dataset…We adopt the same approach when creating batches for learning the marginals (balanced AU levels – bbm) and copula parameters (balanced AU co-occurrences – bbe)…, see for instance, page 5713, section 3.3 Iterative Balanced Batch Learning).
While Walecki teaches that the IBB generates a balanced dataset, Walecki does not specifically mention how they generate a balanced dataset and thus does not teach determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU; based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU; synthesizing the number of new images with the second category of intensity for the first AU; and adding the new images to the dataset.
In the same art of machine learning, Shorten teaches that “class imbalance is a common problem in which a dataset is primarily composed of examples from one class…Imbalanced datasets are harmful because they bias models towards majority class predictions. Imbalanced datasets also render accuracy as a deceitful performance metric. Buda et al. [132] provide a systematic study specifically investigating the impact of imbalanced data in CNNs processing image data. Leevy et al. [27] cover many Data-level and Algorithm-level solutions to class imbalance in big data in general. Data Augmentation falls under a Data-level solution to class imbalance and there are many different strategies for implementation…Oversampling methods based on Deep Learning such as adversarial training, Neural Style Transfer, GANs, and meta-learning schemes can also be used as a more intelligent oversampling strategy. Neural Style Transfer is an interesting way to create new images. These new images can be created either through extrapolating style with a foreign style or by interpolating styles amongst instances within the dataset. Using GANs to oversample data could be another effective way to increase the minority class size while preserving the extrinsic distribution. Oversampling with GANs can be done using the entire minority class as “real” examples, or by using subsets of the minority class as inputs to GANs, see page 40, “Alleviating class imbalance with data augmentation.”
It would have been obvious to one of ordinary skill in the art having the teachings of Walecki and Shorten in front of them before the effective filing date of the claimed invention to incorporate different imbalance techniques as taught by Shorten into Walecki’s deep structured learning technique, as using data-level and algorithm-level solutions to class imbalance, such as described by Shorten was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Walecki. 
The modification of Walecki with Shorten would have explicitly using different strategies for dealing with class imbalances. 
The motivation for combining Walecki with Shorten would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Shorten, abstract.
While Walecki in view of Shorten teach generating a balanced dataset and that different strategies for generating new images, they do not appear to explicitly teach determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU; based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU; synthesizing the number of new images with the second category of intensity for the first AU; and adding the new images to the dataset.
	In the same art of machine learning, Li teaches generating images to balance imbalanced data, see for instance, abstract. Smote random sampling is the most straightforward and crude approach to unbalanced data…modifying the random oversampling method, Smote analyzes a small number of samples and adds a new sample to a dataset based on a small number of samples…The idea of the Smote algorithm is to use DCGAN to synthesize new minority class samples in this paper…add these different images to the original dataset to form a new dataset, see for instance, page 1095, section III.B. Imbalanced learning, paragraph 2.
It would have been obvious to one of ordinary skill in the art having the teachings of Walecki, Shorten and Li in front of them before the effective filing date of the claimed invention to incorporate generating/synthesizing images as taught by Li into Walecki’s deep structured learning technique, as generating/synthesizing images to balance imbalanced data, such as described by Li was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Walecki and Shorten. 
The modification of Walecki and Shorten with Li would have allowed determining that the first category of intensity for a first AU has a higher number of labeled images than the second category of intensity for the first AU (i.e., that the data is imbalanced); based on the determination, identifying a number of new images to be synthesized in the second category of intensity for the first AU; synthesizing the number of new images with the second category of intensity for the first AU; and adding the new images to the dataset (generating/synthesizing images to balance the data). 
The motivation for combining Walecki and Li with Shorten would have been to improve accuracy and performance, see for instance, Li, abstract.
Regarding claim 2, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach training a machine learning system to identify facial expressions using the dataset after the new images are added to the dataset (We show that joint learning of deep features and the target output structure results in significant performance gains compared to existing deep structured models for analysis of facial expressions, see for instance, Walecki, abstract. Facial expressions are typically described in terms of configuration and intensity of facial muscle actions using FACS, see for instance, Walecki, page 5709, section 1. Introduction, paragraph 1).The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 3, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach labeling at least one image of the plurality of images to identify a given intensity for a given AU expressed in the at least one image (To improve deep learning for facial expression analysis and, in particular, intensity estimation of facial AUs…we exploit and combine two modeling approaches: structured learning and data-sharing, see page 5709, section 1. Introduction, paragraph 3. Note that these ordinal potentials embed the label structure in our graph, see page 5712, section 3.1 Unary potentials, paragraph 1. Synthesized images are generated for a given dataset, see for instance, Li, page 1095, , section III.B. Imbalanced learning, paragraph 2).The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 4, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach wherein synthesizing the number of new images comprises randomly selecting an input image including only AUs outside of the target AU combination, at least one of the new images based upon the randomly selected input image (see for instance, Walecki, page 5713, section 3.3 Iterative Balanced Batch Learning, Shorten, page 40, “Alleviating class imbalance with data augmentation”, and Li, page 1095, section III.B. Imbalanced learning, paragraph 2). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 6, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach wherein the images of the dataset include two-dimensional images, three-dimensional face shapes, or combinations thereof (see for instance, Walecki, page 5711, section 3. Structured Deep CRFs: Methodology and page 5714, section 4. Experiments). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 7, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach, wherein after the new images are added to the dataset, the first category of intensity and the second category of intensity have an equal number of images (This imbalance is highly pronounced in the number of images per training subject, average number of examples per intensity level, as well as number of different label combinations, adversely affecting the learning…The main idea behind our IBB is to update each of set of parameters with batches that are most representative of the target structure and, more importantly, balanced for that structure…when optimizing CNN weights, we generate batches (bbn) that are balanced with respect to subjects in the dataset…We adopt the same approach when creating batches for learning the marginals (balanced AU levels – bbm) and copula parameters (balanced AU co-occurrences – bbe)…, see for instance, Walecki, page 5713, section 3.3 Iterative Balanced Batch Learning. Images can be generated to balance imbalanced data, see for instance, abstract. Smote random sampling is the most straightforward and crude approach to unbalanced data…modifying the random oversampling method, Smote analyzes a small number of samples and adds a new sample to a dataset based on a small number of samples…The idea of the Smote algorithm is to use DCGAN to synthesize new minority class samples in this paper…add these different images to the original dataset to form a new dataset, see for instance, Li, page 1095, section III.B. Imbalanced learning, paragraph 2). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 8, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach synthesizing a second set of new images in a third category of intensity for the first AU based on the third category of intensity for the first AU having fewer images than the first category of intensity for the first AU (see for instance, Walecki, page 5713, section 3.3 Iterative Balanced Batch Learning, Shorten, page 40, “Alleviating class imbalance with data augmentation”, and Li, page 1095, section III.B. Imbalanced learning, paragraph 2). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 9, Walecki in view of Shorten in further view of Li teach the method of claim 1 and further teach further comprising synthesizing a second set of new images in the second category of intensity for a second AU based on the second category of intensity for the second AU having fewer images than a first category of intensity for the second AU (see for instance, Walecki, page 5713, section 3.3 Iterative Balanced Batch Learning, Shorten, page 40, “Alleviating class imbalance with data augmentation”, and Li, page 1095, section III.B. Imbalanced learning, paragraph 2). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 11, Walecki in view of Shorten in further view of Li teach at least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 1 (see for instance, Walecki, page 5714, section 4. Experiments, Shorten, page 17, Data Augmentations based on Deep Learning, and Li fig. 2). The motivation to combine Walecki, Shorten, and Li is the same as that which was set forth in claim 1.
Regarding claim 12, claim 12 is the system claim of the method claim 1 and is rejected using substantially rationale as to that which was set forth with respect to claim 1. In addition, Walecki in view of Shorten in further view of Li teach a system comprising: one or more processors; and one or more computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations performing a function (see for instance, Walecki, page 5714, section 4. Experiments, Shorten, page 17, Data Augmentations based on Deep Learning, and Li fig. 2. While processors and computer readable media are not explicitly recited, it would have been obvious to a person of ordinary skill in the art on the effective filing date of the invention that a processor and computer readable media would have been present in the disclosures in order to implement the methodology/techniques described in the references)
Regarding claim 13, claim 13 is the system claim of the method claim 2 and is rejected using substantially rationale as to that which was set forth with respect to claim 2.
Regarding claim 14, claim 14 is the system claim of the method claim 3 and is rejected using substantially rationale as to that which was set forth with respect to claim 3.
Regarding claim 15, claim 15 is the system claim of the method claim 4 and is rejected using substantially rationale as to that which was set forth with respect to claim 4.
Regarding claim 17, claim 17 is the system claim of the method claim 6 and is rejected using substantially rationale as to that which was set forth with respect to claim 6. 
Regarding claim 18, claim 18 is the system claim of the method claim 7 and is rejected using substantially rationale as to that which was set forth with respect to claim 7.
Regarding claim 19, claim 19 is the system claim of the method claim 9 and is rejected using substantially rationale as to that which was set forth with respect to claim 9.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest updating both an existing dataset (obtaining a dataset…adding the new images to the dataset) and adding the new images to a second dataset that only has the synthesized images contained therein and subsequently using the second dataset to train a machine learning system to identify facial expressions. The prior art of record teaches either using an updated existing dataset or a new dataset containing synthetic images, which is different than required two datasets in the claimed limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/ Primary Examiner, Art Unit 2613